iN

_Case 1:15-cr-00643-PKC Document 561 Filed 11/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, Order of Restitution
v. $2 15 Cr. 643 (PKC)
JASON GALANIS,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
Acting United States Attorney for the Southern District of New York, Brian R. Blais and Rebecca
Mermelstein, Assistant United States Attorneys, of counsel; the presentence report; the
Defendant’s conviction on Counts One through Seven of the above Information; and all other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. JASON GALANIS, the Defendant, shall pay restitution in the
total amount of $80,8 17,513.43 to the victims of the offenses charged in Counts One through Seven
of the above-specified Information. The names, addresses, and specific amounts owed te each
victim are set forth in the Schedule of Victims attached hereto, Upon advice of a change of address,
the Clerk of the Court is authorized to send payments to the new address without further order of
this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter
and related matters, as specified in-the attached victim list, including, but not limited to, John
Galanis, Derek Galanis, Gary Hirst, Bevan Cooney, Devon Archer, Michelle Morton, and Hugh
Dunkerley. Defendant’s liability for restitution shall continue unabated until either the Defendant

has paid the full amount of restitution ordered herein, or every victim has been paid the total
09.10.2013

 
Case 1:15-cr-00643-PKC Document 561 Filed 11/04/20 Page 2 of 2

amount of his loss from all the restitution paid by the Defendant and his co-defendants named
above in this matter.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

F-F4 ,2020

 

 

HONORABLE F& KEVIN CASTEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
